Citation Nr: 0010047	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  The veteran died on November [redacted] 1996; the 
appellant is his widow.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the appellant's claim 
for service connection for the cause of the veteran's death.  
This case was previously remanded to the RO in November 1999 
for purposes of scheduling a video conference hearing before 
a Member of the Board.  The appellant did appear and present 
testimony at a video conference hearing before the 
undersigned in March 2000.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran died on November [redacted] 1996 due to renal 
failure due to (or as a consequence of) severe COPD, due to 
(or as a consequence of) tobacco use.

2.  The appellant is the veteran's surviving spouse.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of gunshot wound, left flank, 
Muscle Group XIX, 50 percent disabling; anxiety neurosis, 30 
percent disabling; residuals of wound, left hand, Muscle 
Group IX, 10 percent disabling; and multiple healed scars to 
the back, 10 percent disabling.  His combined service 
connected disability rating was 70 percent.

4.  Competent medical evidence has not been presented 
establishing a nexus, or link, between the veteran's death in 
September 1996, from renal failure due to severe COPD, and 
his prior active service or any service-connected disability.


CONCLUSION OF LAW

A well grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1310, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's renal failure 
developed from or was caused by his service-connected 
residuals of gunshot wound of the left flank.  It is further 
contended that as a result of the gunshot wound residuals, 
the veteran's left kidney was either surgically removed or he 
had not had the use of the left kidney for years, and that 
this resulted in such debilitation and general impairment of 
health as to render the veteran materially less capable of 
resisting the cause of death.  It is also contended that the 
veteran's COPD was actually present in service and thus 
service connection is warranted for the veteran's death.  

The veteran served on active duty from September 1942 to 
August 1945.  At the time of his death, the veteran was 
service connected for the following compensable disabilities:  
1) residuals of gunshot wound, left flank, Muscle Group XIX, 
50 percent disabling; 2) anxiety neurosis, 30 percent 
disabling; 3) residuals of wound, left hand, Muscle Group IX, 
10 percent disabling; and 4) multiple healed scars to the 
back, 10 percent disabling.  At his death, he had a combined 
service-connected disability rating was 70 percent.

Review of the veteran's service medical records show 
hospitalization and treatment in May 1943 for chronic 
pnunonitis.  In November 1944, he received a penetrating 
shrapnel wound to the left flank with laceration of spleen 
and left kidney.  The missile entered the left lumbar region, 
went through abdomen, with point of exit in upper left 
quadrant of abdomen.  On examination at service discharge, 
lungs were normal, chest x-ray was negative and the genito-
urinary system was also noted to be normal.  

On VA examination in March 1946, the veteran complained of 
abdominal pain as well as very little sphincter and bladder 
control.  By rating decision dated May 1946, the veteran was 
awarded service connection for residual scars of left hand 
and back and anxiety neurosis as well as the residuals of 
gunshot wound of left flank with complete loss of sphincter 
control, bladder and bowel.  The RO assigned a 100 percent 
disability rating to the gunshot wound residuals of the left 
flank.  

On special surgical examination conducted in September 1948, 
the veteran was noted to have no abdominal complaint or 
bladder complaint except occasional gaseous distention.  The 
examiner noted that in all the entire abdomen, left, in 
contour was exceptionally good for the amount of tissue 
destruction that must have taken place.  The examiner 
believed that the residuals of the gunshot wound of the left 
flank were moderate.  It was further noted that bladder and 
anal control approached normal at that time.

The veteran was again afforded a VA examination in March 
1949.  The veteran was noted to have normal respiratory 
system with clear lungs.  Abdominal scars were noted to be 
tender to pressure but there were no herniations through any 
wounds and no abnormal masses palpable.  Anal sphincter 
control was noted to be completing normal.  The veteran 
claimed to have improved greatly regarding the loss of 
urinary control with no current symptoms.  The examiner 
further commented that he had carefully reviewed the 
veteran's service medical records and could find no evidence 
of intestinal injuries or resection thereof, or surgical 
removal of any organ or portion of organ.  "It seems the 
only injury was to spleen and left kidney - contusion, 
laceration, mild to each."

Thereafter by rating action dated April 1949, the veteran's 
disability was evaluated as residuals of gunshot wound, left 
flank, Muscle Group XIX, severe, and assigned a 50 percent 
rating which remained in effect until the veteran's death in 
1996.

Review of the veteran's additional post-service VA and 
private medical records revealed no medical evidence of renal 
disease or disorder until the veteran's terminal hospital 
records in 1996.  Although it is noted that the veteran gave 
a history of only having one kidney at two VA hospital 
admissions in 1986, there is no medical evidence of a 
surgically removed kidney or loss of use of the left kidney 
as alleged by the appellant.

VA hospital report dated November to December 1964 noted the 
veteran was admitted for abdominal pain and complaints.  
After extensive review and development, no pathology was 
found.  The diagnosis was anxiety with gastrointestinal 
symptoms.

Post-service private treatment and hospital records show that 
the veteran was hospitalized for influenza in 1969 and April 
1978.  The veteran was diagnosed with coronary 
arteriosclerotic heart disease and underwent triple coronary 
artery bypass surgery in July 1980.  These records also noted 
that the veteran had moderately severe chronic obstructive 
pulmonary disease (COPD), also diagnosed as chronic 
bronchitis and emphysema, and a long history of smoking.  
Again, it is noted that there is no reference to any 
complaint or finding of renal disease or disorder.  

Private hospital discharge summary dated December 1987, noted 
treatment for acute prostatitis with prostatic hypertrophy.  
He was also noted to have COPD.  

VA hospital summary report, dated May to June 1991, noted 
that the veteran was admitted for treatment of exacerbation 
of his COPD.

A VA echogram report, dated March 1993, indicated that the 
veteran's right kidney was of normal size and echotexture 
with no renal hydronephrosis or evidence of renal mass or 
cyst.  The left kidney also showed normal size with mixed 
echogenicity mass noted at the periphery of the lower pole.  
There was no left renal hydronephrosis.  A CAT scan was 
recommended.  

Hospital records from Randolph County Hospital, dated July 
1996, indicate that the veteran was admitted for acute 
respiratory failure due to severe COPD.  He had been on home 
ventilator therapy for the past several months.  He also had 
a tracheostomy tube.  He was placed on 100 percent oxygen.  
His poor condition was discussed at length with his family 
who indicated it was difficult to care for him at home and 
they desired to try a nursing home facility.  Final diagnoses 
included congestive heart failure and renal insufficiency.  
The veteran was transferred by ambulance to the VA facility 
in Birmingham.  

Final hospital summary report from Randolph County Hospital, 
dated in November 1996, indicated that multiple attempts had 
been made to wean the veteran from the respirator while at 
the VA medical center in Birmingham without success.  His 
condition had continued to progressively deteriorate with 
progressive renal failure.  Due to the distance from home and 
family wishes, the veteran was transferred back to Randolph 
Hospital for terminal care.  At admission edema of the 
abdominal wall and unresponsiveness were noted.  The 
impression was end-stage renal failure, COD with respirator 
dependency, and sacral decubitus ulcers, Stage III-IV.  On 
admission, he continued with his tube feedings, medications, 
and on respirator care.  Over the next several days there was 
a slow progressive deterioration until the veteran expired on 
November [redacted] 1996.  The final diagnoses were:  1) end stage 
renal failure; 2) COPD with respirator care; 3) probable 
decubitus ulcers; 4) severe electrolyte disturbance; 5) 
anemia of chronic illness.

The Certificate of Death noted that the veteran died on 
November [redacted] 1996, at the age of 75 years.  The cause of 
death was renal failure due to (or as a consequence of) 
severe COPD, respirator dependent, due to (or as a 
consequence of) tobacco use.  The manner of death was natural 
and no autopsy was performed.

Written statements and testimony from the veteran's son and 
daughter as well as the appellant, indicate their belief that 
the veteran had for years only had the use of one kidney due 
to the shell fragment wound injury to the left flank incurred 
in service.  It was contended that the veteran suffered with 
urinary frequency for years as a result of this.  It was 
further argued that the veteran's death was hastened due to 
the fact he had only one kidney; thus, his service-connected 
disability materially contributed to his death.

ANALYSIS

The appellant seeks service connection for the cause of the 
veteran's death.  Service connection for the cause of the 
veteran's death may be granted if the evidence of record 
demonstrates that a disability incurred in service caused the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).

Additionally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either a 
principal or contributory cause of death.  The issue involved 
must be determined by the exercise of sound judgment, without 
recourse to speculation, after careful analysis of all the 
facts and circumstances surrounding the death of the veteran. 
38 C.F.R. § 3.312(a) (1999).

A finding that the service-connected disability was a 
contributory cause of death requires objective evidence that 
it substantially or materially contributed to the cause of 
death, by either combining to cause death, or aiding or 
lending assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (1999).

In addition, service-connected disease or injuries affecting 
vital organs are to receive careful consideration as a 
potential contributory cause of death, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  If a particular claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent to the claim since such 
development would be futile.  38 U.S.C.A § 5107(a) (West 
1991).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet. App. 19 (1993).

In this case, competent medical evidence has not been 
presented establishing a nexus, or link, between the 
veteran's death in November 1996 from renal failure due to 
severe COPD, respirator dependent, and the veteran's service 
and/or serviceconnected disabilities.  Specifically, it is 
noted that there is no medical evidence of a link between the 
veteran's service-connected residuals of gunshot wound, left 
flank, Muscle Group XIX, and the later development of either 
COPD or renal failure, as alleged by the appellant.  
Furthermore, there is no medical evidence that the veteran's 
COPD was incurred in service as alleged by the appellant's 
representative.

The appellant, the veteran's children, or the appellant's 
representative, as lay persons, are not competent to offer 
opinions on medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 482 (1992).  Moreover, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In view of the above, the Board finds that a well grounded 
claim for service connection for the cause of the veteran's 
death has not been presented.  

Under 38 U.S.C.A. § 5103(a) the VA is obligated to advise a 
claimant of the evidence necessary to complete her 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by VARO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of her application for the claim for service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


